Title: From Alexander Hamilton to James Miller, 14 December 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir:
            Phia Dr. 14. 99
          
          I am just informed by Colonel Parker that the price of the land which has been purchased for public use is Two thousand seven hundred and seventy two dollars, and that the first of January next is the time fixed by contract for the payment of the money.
          It is of importance that the Contracts of the government should be strictly executed—You will therefore not fail to have Colonel Parker supplied supply in time with the necessary funds—
          W—
          Mr. Miller—
        